DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-3, 5-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a conveyor system, a controller, and a method for controlling tension in a conveyor element of a conveyor that moves around a sprocket, comprising a sensor array positioned adjacent to the sprocket, the sensor array configured to generate output signals indicating of a position of the conveyor element, wherein the sensor array includes a plurality of binary proximity sensors and wherein each sensor of the plurality of binary proximity sensors correspond to a different slack distance of the conveyor element. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 03/22/2022 and 07/06/2022.
The best prior art of record: Rimmington (U.S. Pat. No. 9,440,797) teaches a conveyor chain map for a mining system comprising one or more proximity sensor configured to measure a chain position, chain speed, and chain acceleration; a first hydraulic cylinder; and a controller coupled to the sensors and the hydraulic cylinders; but does not teach that the sensor array is positioned adjacent to the sprocket and that the sensor array includes a plurality of binary proximity sensors and wherein each sensor of the plurality of binary proximity sensors correspond to a different slack distance of the conveyor element.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-3, 5-10, 12-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 03/22/2022 and 07/06/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855